Citation Nr: 0830851	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for service-
connected adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
adjustment disorder with depressed mood and assigned a non-
compensable evaluation.  The veteran appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain AOJ consideration of newly 
submitted evidence.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

In a May 2007 statement, the veteran contends that his 
adjustment disorder with depressed mood has increased in 
severity.  In conjunction with this statement, the veteran 
also submitted a private treatment record, dated in April 
2007.  However, the veteran did not submit a waiver of RO 
consideration of this evidence.  Pursuant to 38 C.F.R. § 
20.1304(c), any pertinent evidence submitted by the veteran 
or his representative must be referred to the agency of 
original jurisdiction (AOJ) for initial review, unless this 
procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral.  In 
this case, the veteran has specifically indicated that he 
does not wish to waive AOJ consideration.  In his May 2007 
statement, the veteran specifically requested that the 
Lincoln RO re-evaluate his claim based on the newly submitted 
evidence.  Therefore, the Board may not properly consider 
this evidence or issue a decision at this time, and must 
remand the case to allow the AOJ opportunity to review this 
evidence and readjudicate the veteran's claim.  See 38 C.F.R. 
§ 19.31; see also 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  All additional evidence submitted by 
the veteran should be reviewed by the AOJ.

2.  After completing the above action and 
any other development as may be indicated, 
the veteran's claim should be 
readjudicated, to include all evidence 
received since the December 2006 statement 
of the case.  If the claim remains denied, 
the veteran and his representative should 
be issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




